Exhibit 10.3
ULTA SALON, COSMETICS & FRAGRANCE, INC.
2007 INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD AGREEMENT
          Ulta Salon, Cosmetics & Fragrance, Inc. (the “Company”) pursuant to
the Ulta Salon, Cosmetics & Fragrance, Inc. 2007 Incentive Award Plan (the
“Plan”) hereby grants ___ shares of it’s common, par value $0.01 per share (the
“Restricted Stock”), to Carl Rubin (the “Participant”) subject to the
restrictions on transfer and forfeiture and other limitations set forth in this
Restricted Stock Award Agreement (the “Agreement”) and the Plan on this 10th day
of May, 2010. Unless otherwise defined herein, capitalized terms shall have the
same meanings as set forth in the Plan.
          1. Vesting Schedule. The Restricted Stock is subject to the
restrictions on transfer set forth in Section 2 and may be forfeited as provided
in Section 3, until vested. The Participant shall vest in the Restricted Stock
on the earlier of:
(a) December 29, 2011; or
(b) The date the Participant’s employment is terminated by the Company without
Cause (as defined in the Employment Agreement dated April 12, 2010 by and
between the Company and the Participant (the “Employment Agreement”); provided,
that Participant complies with the requirements of Section 9 of the Employment
Agreement. Notwithstanding any provision of the Plan, any dispute over whether
the Participant has been terminated for Cause shall be resolved in accordance
with Section 15 of the Employment Agreement.
          2. Limits on Transfer. The Participant may not sell, pledge, transfer,
subject to lien, assign or otherwise hypothecate the Restricted Shares unless
and until the Restricted Shares have vested, and all other terms and conditions
set forth in this Agreement and the Plan have been satisfied. Any attempt to do
so contrary to the provisions of this Agreement shall be null and void.
          3. Forfeiture. Unless otherwise provided in this Agreement, until
vested the Restricted Stock shall be subject to forfeiture upon the termination
of Participant’s employment with the Company.
          4. Legend. Certificates representing the Restricted Stock issued
pursuant to this Agreement shall, until all applicable restrictions imposed
pursuant to this Agreement lapse or shall have been removed and the Restricted
Stock shall thereby have become vested or forfeited hereunder, bear the
following legend:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN ULTA SALON, COSMETICS & FRAGRANCE, INC.
AND THE REGISTERED OWNER OF SUCH SHARES,





--------------------------------------------------------------------------------



 



AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY
CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
          5. Delivery of Restricted Stock. Notwithstanding, unless otherwise
determined by the Committee or required by any applicable law, rule or
regulation, the Company shall not deliver to the Participant certificates
evidencing shares of Stock issued in connection with the Restricted Stock until
vested and instead such shares shall be deposited in a restricted stock account
for the Participant at the Company’s transfer agent. The Company reserves the
right at its sole discretion to change the financial institution in which the
shares are deposited. The certificate representing the Restricted Stock will not
be delivered to the Participant unless and until the shares have vested pursuant
to the terms of the Plan and this Agreement and all other terms and conditions
in this Agreement and under the Plan have been satisfied. The Company may
deliver the Restricted Stock, once vested and all other terms and conditions of
this Agreement have been satisfied, by electronic delivery of the shares into a
brokerage account designated by the Participant, and shall not be required to
deliver actual physical shares certificates.
          6. Withholding. The Company has the authority to deduct or withhold,
or require Participant to remit to the Company, an amount sufficient to satisfy
applicable federal, state, local and foreign taxes arising from the Restricted
Stock. Participant may satisfy his tax obligation, in whole or in part: (a) with
the consent of the Company by having the Company withhold shares otherwise to be
delivered with a Fair Market Value equal to the minimum amount of the tax
withholding obligation; or (b) by payment in cash or check. No shares of
Restricted Stock will be delivered to the Participant as provided in Section 5,
unless and until all tax withholding obligations have been satisfied.
          7. Rights as Stockholder. Participant is entitled to all dividends
paid with respect to the Restricted Stock. Participant is entitled to vote all
shares of the Restricted Stock.
          8. Employment. This Agreement does not constitute a contract of
employment, and does not confer on the Participant the right to be retained in
the employ of the Company or any Subsidiary.
          9. No Additional Rights. Participation in the Plan is voluntary. The
value of the Restricted Stock is an extraordinary item that is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pensions or retirement benefits or similar payments unless specifically and
otherwise provided in such plans. Rather, the awarding of the Restricted Stock
under the Plan represents a mere investment.
          10. Limitations on Plan Rights. The Restricted Stock is granted under
and governed by the terms and conditions of the Plan. By acceptance of the
Restricted Stock, Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The grant

2



--------------------------------------------------------------------------------



 



of the Restricted Stock under the Plan is a one-time benefit and does not create
any contractual or other rights to receive a grant of restricted stock or
benefits in lieu of restricted stock in the future. Future grants of restricted
stock, if any, will be at the sole discretion of the Company, including, but not
limited to, the timing of the grant, the number of restricted shares, and
vesting provisions. The Plan has been introduced voluntarily by the Company and
it accordance with the provisions of the Plan may be terminated by the Company
at any time. By acceptance of the Restricted Stock, Participant consents to the
provisions of the Plan and this Agreement.

            COMPANY:

ULTA SALON, COSMETICS & FRAGRANCE, INC., a Delaware
corporation
      By:           Name:   Joseph C. Addante        Title:   Vice President of
Finance     

3